07/29/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0121


                                      DA 20-0121
                                   _________________

DR. RUTH A. JURIS,

             Plaintiff and Appellant,

      v.
                                                                   ORDER
LANA E. CANTRELL d/b/a LANA CANTRELL
LAW OFFICE,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Lana E. Cantrell, to all counsel of
record, and to the Honorable Deborah Kim Christopher, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    July 29 2020